DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-17 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical algorithm for generating polar codes and mapping the codes to a sequence without significantly more. The claim(s) recite(s) A transmit node comprising: a polar encoder operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits where: the K information bits are mapped to the first K information bit locations specified in an information sequence Sn, the information sequence Sn being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length; a size of the information sequence Sn is greater than or equal to K; and the information sequence Sn is optimized for a specific value of the code length N; note: polar encoding is a mathematical operation/algorithm (see col. 1, lines 24-55 in Li; Bin et al., US 10243592 B2). This judicial exception is not integrated into a practical application because a transmitter is a generic component of a general-purpose computer; hence, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12, 16-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li; Bin et al. (US 10243592 B2, hereafter referred to as Li).

Rejection of claims 1-2, 11-12 and 21:
Li teaches A transmit node (Figure 14 in Li teaches A transmit node/transmitter) comprising: a polar encoder operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits (Figure 14; col. 28, lines 24-49 in Li teaches a polar encoder 130 operable to perform polar encoding of a set/a first sequence of K information bits to thereby generate a set of polar-encoded information bits x1N) where: the K information bits are mapped to the first K information bit locations specified in an information sequence SN, the information sequence SN being a ranked sequence of N information bit locations among a plurality col. 28, lines 24-49 in Li teaches where: the K information bits are mapped to the first K information bit locations specified in an information sequence SN = u1N, the information sequence SN = u1N being a ranked sequence that is ranked according to reliability of the bit positions of the second sequence SN = u1N and weight of the rows of the N x N Polar code generating matrix GN that corresponds to the bit positions of the second sequence SN = u1N of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length); a size of the information sequence Sn is greater than or equal to K (col. 28, lines 24-49 in Li clearly suggests a size of the information sequence Sn is greater than or equal to K since the length of SN = u1N must be sufficiently long for the K information bits to be mapped into SN = u1N); and the information sequence SN is optimized for a specific value of the code length N (col. 4, lines 14-23in Li clearly suggests the information sequence SN is optimized for a specific reliability value for each bit of SN = u1N of the code length N).

Rejection of claims 6-7 and 16-17:
Col. 8, lines 21-40 in Li clearly suggest a use of radio access nodes/transmission devices via a wireless communication system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-7, 11-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, 26 and 45  of copending Application No. 16/633479 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to A transmit node comprising: a polar encoder operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein: the K information bits are mapped to the first K bit locations in an information sequence S.sub.N, the information sequence S.sub.N being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length; a size of the information sequence S.sub.N is greater than or equal to K; and the information sequence S.sub.N is optimized for the specific value of the code length (N).
Claims 1-7, 11-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24, 27-28 and 51 of copending Application No. 16/633433 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to  A transmit node comprising: a polar encoder operable to perform polar encoding of a set, of K information bits to thereby generate a set of polar-encoded information bits wherein: the K information bits are mapped to the first K bit locations in an information sequence S.sub.N, the information sequence S.sub.N being a ranked 
Claims 1-7, 11-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-26, 28 and 41-53 of copending Application No. 16/631357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to A transmit node comprising: a polar encoder operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein: the K information bits are mapped to the first K bit locations in an information sequence S.sub.N, the information sequence S.sub.N being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length; a size of the information sequence S.sub.N is greater than or equal to K; and the information sequence S.sub.N is optimized for the specific value of the code length (N).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Cited Prior Arts
US 10243592 B2 is directed to Polar encoding by mapping K information bits to an N bit sequence that is weighted according to reliability and was used in a 102 rejection, above.
US 20200235754 A1 is directed to A transmit node comprising: a polar encoder operable to perform polar encoding of a set of K information bits to thereby generate a set of polar-encoded information bits wherein: the K information bits are mapped to the first K bit locations in an information sequence S.sub.N, the information sequence S.sub.N being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length; a size of the information sequence S.sub.N is greater than or equal to K; and the information sequence S.sub.N is optimized for the specific value of the code length (N) and was used in a double patenting rejection, above.
US 20200235852 A1 is directed to A transmit node comprising: a polar encoder operable to perform polar encoding of a set, of K information bits to thereby generate a set of polar-encoded information bits wherein: the K information bits are mapped to the first K bit locations in an information sequence S.sub.N, the information sequence S.sub.N being a ranked sequence of N information bit locations among a plurality of input bits for the polar encoding where N is equivalent to a code length; a size of the information sequence S.sub.N is greater than or equal to K; and the information sequence S.sub.N is optimized for the specific value of the code length (N) and was used in a double patenting rejection, above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112